DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/620,188, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional Application No. 62/620,188 does not provide support for determining “uncertainty” in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric and “in response to determining the uncertainty”, determine a velocity asymmetry metric.  As such, the effective filing date is considered to be September 7, 2018, which is the filing date of the provisional Application No. 62/728,624.  

Claim Objections
Claims 2, 4 , 14 and 16 are objected to because of the following informalities:  
In claim 2, in line 3, the word “or” should be replaced with --- and ---.
In claim 4, in line 3, the word “or” should be replaced with --- and ---.
In claim 14, in line 4, the word “or” should be replaced with --- and ---.
In claim 16, in line 4, the word “or” should be replaced with --- and ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regards to claims 1, 12 and 13, the claims are directed to an apparatus, process and product, respectively.  Therefore the claims are directed to statutory categories. The claim(s) recite(s) determining a curvature metric based on the ultrasound data, determining uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric, in response to determining the uncertainty, determining a velocity asymmetry metric based on the ultrasound data and in response to determining the velocity asymmetry metric, determine the presence or the absence of the neurological condition in the subject based on the velocity asymmetry metric.  The claims recite determining a curvature metric based on the ultrasound data and determining a velocity asymmetry metric based on the ultrasound data, wherein determining the respective metrics is directed to a mathematical calculation (see paragraphs [0065] and [0068]-[0069] of Applicant’s corresponding PG-Pub, which refer to the determinations corresponding to mathematical calculations), and thus the claim recites a mathematical concept which is an abstract idea.  The claims additionally recite determining uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric, and in response to determining the velocity asymmetry metric, determine the presence or the absence of the neurological condition in the subject based on the velocity asymmetry metric.  These determining limitations, as drafted and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processing circuit” configured to perform these steps, nothing in the claim precludes the determining steps from practically being performed in the human mind.  For example, but for the “processing circuit” language, the claim encompasses a user mentally/visually comparing the determined curvature and velocity asymmetry metrics to respective thresholds in order to respectively determine uncertainty or the presence/absence of the neurological condition.  Note that, as set forth in Applicant’s specification (see Figure 3), the determining steps amount to comparing the curvature and velocity asymmetry metrics to respective thresholds.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: 1) an ultrasonic device configured to collect ultrasound data from a head of the subject and 2) a processing circuit to perform the determining steps.  The ultrasound device is recited at a high level of generality (i.e. as a means for gathering data for the determining steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The processing circuity is recited at a high-level of generality (i.e. a generic processor performing a generic computer function of determining) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into practical application, the additional element of using a processing circuit to perform the functions amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional element of the ultrasound device configured to collect ultrasound data amounts to no more than insignificant extra-solution activity.  Mere insignificant extra-solution activity cannot provide an inventive concept.  The claims are not patent eligible.
With regards to claims 2-6, 10, 14-18 and 20, the claims are further limiting determining the uncertainty, determining the velocity asymmetric metric and the neurological condition, which amounts to steps which can be mentally performed (i.e. determining the metrics are between thresholds, etc.).  The claims are therefore directed to the abstract idea concept and thus do not render the claims eligible.  
With regards to claims 7-9 and 19, the claims are directed to insignificant extrasolution activity as they are further limiting the ultrasound device/data, wherein the ultrasound device/data is directed to mere data gathering and is recited at a high level of generality.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as mere insignificant extra-solution activity cannot provide an inventive concept.  The claims are not patent eligible.
With regards to claim 11, the claim is directed to insignificant extra-solution activity as they further set forth a display and displaying indicators representing the metrics, wherein the display is directed to extrasolution activity because it is a mere nominal or tangential addition to the claim.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as mere insignificant extra-solution activity cannot provide an inventive concept.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hamilton et al. (US Pub No. 2017/0188993).
With regards to claims 1, 12 and 13, Hamilton et al. disclose a method, non-transitory processor-readable medium storing processor-readable instructions and tool for determining presence or absence of a neurological condition in a subject, comprising: 
an ultrasound device (40, 44) configured to collect ultrasound data from a head of the subject (paragraphs [0050]-[0051], [0053], [0139]; Figures 1-2);
a processing circuit (paragraph [0158], “computer processor”) configured to: 
determine a curvature metric based on the ultrasound data (paragraph [0114], referring to the system analyzing curvature changes which comprises determining a curvature metric (i.e. curvature changes, maximum curvature)); 
determine uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric (paragraphs [0112]-[0114], referring to a problem in detecting TCD peaks is that they are not always realized as true mathematical maxima of the time series, wherein possible peaks may be overwhelmed by peak two and if peak two grows higher than peak one, peak one is still listed as the systolic peak, therefore, there is “uncertainty” in identifying the true peak, wherein identifying peaks is part of the process in for identifying the presence or absence of a neurological condition (see Figures 7B,D); further referring to the curvature metric (i.e. curvature changes, maximum curvature) being used to deal with the uncertainty (step 702e in Figure 7B); paragraph [0134], Figures 7B, 7D note that using curvature metric to determine true peaks (i.e. resolve the uncertainty) in step 702e/702 ultimately provides output of the peaks and valleys of CBFV signals, along with the beats, which are output for further analysis); 
in response to determining the uncertainty (i.e. using the curvature metrics to determine/resolve the uncertainty in determining true peaks), determine a velocity asymmetry metric based on the ultrasound data (paragraphs [0141]-[0147], referring to the calculation of the “asymmetry index (AI)”; Figures 7B, D, note that the calculation of AI is in response to determining the true/certain peaks using the curvature metrics after uncertainty is determined); and 
in response to determining the velocity asymmetry metric, determine the presence or the absence of the neurological condition in the subject based on the velocity asymmetry metric (paragraphs [0102], [0112]-[0115], [0135], [0141]-[0148], [0156]; Figures 7A-D).  
	With regards to claims 2 and 14, Hamilton et al. disclose that determining the uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric comprises determining that the curvature metric is between a minimum curvature threshold (i.e. 0 curvature changes) or a maximum curvature threshold (i.e. more than 1 curvature change) (paragraph [0114], referring to analyzing curvature changes, wherein there should be one inflection point from the diastolic valley to the systolic peak and wherein the system analyzes the number of concavity changes (i.e. curvature changes) in this range; note that if the number of concave down sections is greater than one (i.e. maximum curvature threshold), then it is likely that peak two was picked up as the first peak (i.e. inaccurate peak detection); however, if number of curvature changes is 1 (i.e. curvature metric (i.e. number of curvature changes) should be above 0 and below more than 1), then there is accurate/certain peak detection).
With regards to claims 3 and 15, the limitation “wherein one or more of the minimum curvature threshold or the maximum curvature threshold are configured to be increased or decreased by an operator of the tool” is considered to be directed to an intended use of the claimed apparatus and/or a manner of operating the claimed apparatus. Examiner notes that claim 3 is directed to a tool which structurally comprises of an ultrasound device and a processing circuit and claim 15 is directed to a product (i.e. non-transitory processor-readable medium); however, no structure is positively set forth for performing the function of increasing/decreasing the threshold(s) by an operator of the tool.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since threshold(s) of the tool of Hamilton et al. are capable of being increased or decreased by an operator of the tool (i.e. via programming the system of Hamilton et al.), Hamilton et al. meets the above limitation.
	With regards to claims 4 and 16, Hamilton et al. disclose that in response to determining the uncertainty, determining the velocity asymmetric metric based on the ultrasound data comprises in response to determining that determining that the curvature metric is between the minimum curvature threshold or the maximum curvature threshold, comparing the velocity asymmetry metric to a velocity asymmetry threshold (paragraph [0114], note that if the number of curvature changes is 1 (i.e. curvature metric is between 0 (i.e. minimum curvature threshold) and more than 1 (i.e. maximum curvature threshold)), then the system would proceed to analyzing the signal which comprises determining the velocity asymmetry metric (Figures 7A,D); paragraphs [0141]-[0147], referring to comparing the AI to a specific threshold and/or prior measurements which can be viewed as a threshold).  
	With regards to claims 5 and 17, Hamilton et al. disclose that, in response to determining that the velocity asymmetry metric is less than the velocity asymmetry threshold (i.e. significantly less than 1), the processing circuit is configured to determine the presence of the neurological condition (paragraphs [0141]-[0147], referring to if the AI is significantly different than 1 (i.e. “significantly different than 1” includes a range of being significantly less than 1) then a neurological condition, such as stroke, may be determined).
	With regards to claims 6 and 18, Hamilton et al. disclose that in response to determining that the velocity asymmetric metric is greater than the velocity asymmetry threshold (i.e. slightly greater than 1), the processing circuit is configured to determine the absence of the neurological condition (paragraphs [0141]-[0147], referring to if the AI is close to 1 (i.e. “close to 1” includes a range of being slightly greater than 1), it indicates flows are normal).  
With regards to claims 7 and 19, Hamilton et al. disclose that the ultrasound data comprises a first blood flow waveform from a first anatomical portion of the head of the subject and a second blood flow waveform from a second anatomical portion of the head of the subject, the first anatomical portion different from the second anatomical portion (paragraphs [0065], [0143] referring to multiple iterations of measuring a signal, wherein the iterations are performed after moving the probe to a different location and contralateral measurements of different vessel locations or different vessels).
With regards to claim 8, Hamilton et al. disclose that the first anatomical portion comprises a first blood vessel of the subject and the second anatomical portion comprises a second blood vessel of the head of the subject (paragraphs [0065], [0143], referring to contralateral measurements of different vessels).
With regards to claim 9, Hamilton et al. disclose that the first blood vessel comprises a right middle cerebral artery of the subject and the second blood vessel comprises a left middle cerebral artery of the subject (paragraphs [0050], [0053], [0079], [0140], [0143], note that contralateral measurements of the middle cerebral artery would comprise of measurements of the right and left middle cerebral artery).
With regards to claims 10 and 20, Hamilton et al. disclose that the neurological condition comprises Large Vessel Occlusion (paragraph [0051]). 
With regards to claim 11, Hamilton et al. disclose that the tool further comprises or is operatively coupled to a display (i.e. screen) and the processing circuit is further configured to cause the display to show one or more indicators at the display representing the calculated curvature metric and the velocity asymmetry metric (paragraphs [0142], [0156]; Figure 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, 14, 16, 20 and 21 of U.S. Patent No. 11,129,587 in view of Hamilton et al.. 
With regards to claims 1 and 12-13, claims 1 and 20-21 of the Patent meets most of the limitations (i.e. a tool comprising an ultrasound device, a processing circuit configured to determine a curvature metric (i.e. “calculate a curvature metric…”), determine a velocity asymmetry metric (i.e. “calculate a velocity asymmetry metric…”) and in response to determining the velocity asymmetry metric, determine the presence or the absence of the neurological condition in the subject based on hte velocity asymmetry metric (i.e. “determine the presence or the absence of the neurological condition in the subject based on the…velocity asymmetry metric”).  However, the Patent does not set forth that the processing circuit is configured to determine uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric.  Hamilton et al. discloses a processing circuit (paragraph [0158], “computer processor”) configured to determine a curvature metric based on the ultrasound data (paragraph [0114], referring to the system analyzing curvature changes which comprises determining a curvature metric (i.e. curvature changes, maximum curvature)); determine uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric (paragraphs [0112]-[0114], referring to a problem in detecting TCD peaks is that they are not always realized as true mathematical maxima of the time series, wherein possible peaks may be overwhelmed by peak two and if peak two grows higher than peak one, peak one is still listed as the systolic peak, therefore, there is “uncertainty” in identifying the true peak, wherein identifying peaks is part of the process in for identifying the presence or absence of a neurological condition (see Figures 7B,D); further referring to the curvature metric (i.e. curvature changes, maximum curvature) being used to deal with the uncertainty (step 702e in Figure 7B); paragraph [0134], Figures 7B, 7D note that using curvature metric to determine true peaks (i.e. resolve the uncertainty) in step 702e/702 ultimately provides output of the peaks and valleys of CBFV signals, along with the beats, which are output for further analysis); in response to determining the uncertainty (i.e. using the curvature metrics to determine/resolve the uncertainty in determining true peaks), determine a velocity asymmetry metric based on the ultrasound data (paragraphs [0141]-[0147], referring to the calculation of the “asymmetry index (AI)”; Figures 7B, D, note that the calculation of AI is in response to determining the true/certain peaks using the curvature metrics); and in response to determining the velocity asymmetry metric, determine the presence or the absence of the neurological condition in the subject based on the velocity asymmetry metric (paragraphs [0102], [0112]-[0115], [0135], [0141]-[0148], [0156]; Figures 7A-D).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the processing circuit of the Patent be configured to determine uncertainty in identifying the presence or the absence of the neurological condition in the subject based on the curvature metric, as taught by Hamilton et al., in order to be able to determine the true mathematical maximum/peaks (paragraphs [0112]-[0114]).  
With regards to instant claim 2, claims 2 and 4 of the Patent meets the limitation.
With regards to instant claim 3, claim 3 of the Patent meets the limitation.
With regards to instant claim 4, claims 2, 4 and 7 of the Patent meets the limitation.
With regards to instant claim 5, claim 8 of the Patent meets the limitation.
With regards to instant claim 6, claim 9 of the Patent meets the limitation.
With regards to instant claim 7, claim 10 of the Patent meets the limitation.
With regards to instant claim 8, claim 11 of the Patent meets the limitation.
With regards to instant claim 9, claim 12 of the Patent meets the limitation.
With regards to instant claim 10, claim 14 of the Patent meets the limitation.
With regards to instant claim 11, claim 16 of the Patent meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hamilton’433 (US Pub No. 2019/0216433) discloses determining how likely LVO occurs based on a degree of curvature, wherein determining “likeliness” implies uncertainty about the presence/absence of LVO (i.e. neurological condition) (paragraph [0109]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793